Case 2:18-cr-20020-PKH Document 65               Filed 03/04/21 Page 1 of 1 PageID #: 446




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                     No. 2:18-CR-20020-001

DANIEL GILES                                                                      DEFENDANT

                                            ORDER

       The Court has received a report and recommendations (Doc. 64) from United States

Magistrate Judge Mark E. Ford. There have been no objections filed and the time period for filing

objections has passed.       After careful review, the Court concludes that the report and

recommendations should be, and hereby are, approved and ADOPTED IN THEIR ENTIERITY

as the Court’s findings in all respects.

       IT IS THEREFORE ORDERED that Defendant Daniel Giles’s motion (Doc. 58) under 28

U.S.C. § 2255 to vacate his sentence is DENIED. No certificate of appealability shall issue.

       IT IS SO ORDERED this 4th day of March, 20201.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
